


EXHIBIT 10.10
CHANGE IN CONTROL
THIS CHANGE IN CONTROL AGREEMENT (this "Agreement"), is entered into and
effective as of the date shown on the signature page hereof, by and between
Union Bank, a Vermont-chartered financial institution (the “Bank”), and Jeffrey
G. Coslett (the “Executive”).
BACKGROUND
The Boards of Directors of the Bank and the Parent (as defined below) consider
the establishment and maintenance of a sound and vital management team to be
essential to protecting and enhancing the best interests of the Bank, the Parent
and the Parent’s shareholders;


Upon recommendation of the Compensation Committee of the Parent’s Board of
Directors, the Boards of the Bank and the Parent have determined that it is in
the best interests of the Bank, the Parent and the Parent’s shareholders to
ensure that the Bank and the Parent will have the continued dedication and
impartial service and advice of the Executive, notwithstanding the possibility,
threat or occurrence of a Change in Control (as defined below);


The Boards and the Compensation Committee believe that it is important to
diminish the inevitable distraction of the Executive that would result from the
personal uncertainties and risks created by a pending, threatened or actual
Change in Control and to encourage the Executive to continue to devote the
Executive’s full attention, services and dedication to the Bank and the Parent
in such circumstances by providing the Executive with certain contractual
compensation and benefit arrangements upon the termination of the Executive’s
employment during a specified period following a Change in Control; and
The Executive and the Bank wish to enter into this Agreement in order to
accomplish the foregoing objectives.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, intending to be
legally bound hereby, the Bank and the Executive (collectively, the "Parties"
and, individually, a "Party") hereby agree as follows:


ARTICLE I
DEFINITIONS AND RULES OF INTERPRETATION
Section 1.01 Definitions. In addition to the capitalized terms defined elsewhere
in this Agreement, the following definitions shall apply, unless the context
clearly indicates otherwise:
•
“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such person or entity, whether through the ownership
of voting securities or otherwise; and the terms “controlling” and “controlled”
shall have correlative meanings. Without limiting the generality of the
foregoing, the Affiliates of the Bank include the Parent and any other direct or
indirect Subsidiaries (if any) of the Parent.



•
“Base Salary” means the higher of (i) the annual base salary of the Executive in
effect immediately prior to a Change in Control; or (ii) the annual base salary
of the Executive in effect immediately prior to the Executive’s Date of
Termination.



•
“Bonus Amount” means the higher of (i) the amount of the Executive’s target
annual cash bonus (but not the Executive’s maximum possible cash bonus) under
the Incentive Plan for the year in which the Executive’s Date of Termination
occurs, on the assumptions that (A) the Bank achieves (but does not exceed) its
performance target, (B) the Executive achieves (but does not exceed) all
individual performance criteria, and (C) assumed full year end results will be
calculated based on annualized year-to-date results as of the most recent
quarter end prior to the Date of Termination; or (ii) the amount of the cash
bonus paid to the Executive under the Incentive Plan with respect to the annual
performance period for the calendar year prior to the year in which the Change
in Control occurred; or (iii) the amount of the cash bonus paid to the Executive
under the Incentive Plan with respect to the performance period for calendar
year prior to the year in which the Executive’s Date of Termination occurs.



•
“Business Combination” has the meaning specified in the definition of “Change in
Control.”



•
"Cause" means any one or more of the following:

(i)
the willful and continued failure of the Executive to perform substantially the
Executive's duties with the Bank or its Affiliates (other than any such failure
resulting from the Executive's Disability or any such failure subsequent





--------------------------------------------------------------------------------




to delivery to the Executive of a Notice of Termination without Cause or
subsequent to delivery by the Executive of a Notice of Termination for Good
Reason to the Bank) provided that (a) the Board has delivered to the Executive a
written demand for substantial performance which specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed the Executive's duties and provides the Executive with at least thirty
(30) consecutive calendar days to correct such failure and (b) the Executive has
failed to correct such failure within such 30 day period to the reasonable
satisfaction of the Board; or
(ii)
the Executive willfully engages in illegal conduct or gross misconduct which is
demonstrably and materially injurious to the Bank or its Affiliates; or

(iii)
the Executive is convicted of, or enters a plea of nolo contendere to, a felony;
or

(iv)
the Executive willfully engages in misconduct that would justify immediate
dismissal under any Code of Conduct applicable to the Bank’s employees generally
or any special Code of Conduct expressly applicable to the Executive by virtue
of his officer title with the Bank or any Affiliate.

For purposes of this definition, no act or failure to act by the Executive shall
be considered "willful" unless done or omitted to be done by the Executive in
bad faith and without reasonable belief that the Executive's action or omission
was in the best interests of the Bank and its Affiliates. Any act or failure to
act based upon authority given pursuant to a resolution duly adopted by the
Board of the Bank or of an Affiliate, based upon the advice of counsel for the
Bank or an Affiliate, or based upon the instructions of another officer (if any)
having seniority of title over the Executive, shall be conclusively presumed to
be done, or omitted to be done, by the Executive in good faith and in the best
interests of the Bank and its Affiliates.
•
"Change in Control" means the occurrence of any one of the following events:

(i)
If Incumbent Directors (as defined below) cease for any reason to constitute at
least a majority of the Parent Board; or

(ii)
If any Person is or becomes a "beneficial owner" (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of Parent Voting Securities (as
defined below) representing more than fifty percent (50%) of the combined voting
power of the Parent Voting Securities; provided, however, that notwithstanding
the foregoing, a Change in Control shall not be deemed to have occurred by
virtue of any of the following acquisitions of Parent Voting Securities: (A) by
the Parent or any Affiliate of the Parent; (B) by any employee benefit plan or
trust sponsored, maintained or created by the Parent, the Bank or any Affiliate;
(C) by any underwriter temporarily holding Parent Voting Securities pursuant to
an offering of such securities; (D) pursuant to a Business Combination that is
deemed to be Non-Qualifying Transaction (as defined in subparagraph (iii) of
this definition below); (E) pursuant to any acquisition by the Executive or by
any group of persons including the Executive (or any entity controlled by the
Executive or any group of persons including the Executive); (F) any increase in
a beneficial owner’s percentage of outstanding Parent Voting Securities as a
result of a repurchase of securities by the Parent, or (G) pursuant to a
transaction in which Parent Voting Securities are acquired from the Parent, if a
majority of the Incumbent Directors approves a resolution providing expressly
that the acquisition pursuant to this clause (G) shall not be deemed to
constitute a Change in Control under this subparagraph (ii); or

(iii)
Consummation of a merger, consolidation, share exchange or similar form of
corporate transaction involving the Parent or the Bank (a "Business
Combination"), unless immediately following such Business Combination all three
of the following conditions are satisfied: (A) immediately following
consummation of the Business Combination more than fifty percent (50%) of the
total voting power of the corporation resulting from such Business Combination
(the "Surviving Corporation") or, if applicable, its ultimate parent corporation
(the "Surviving Parent Corporation") is held by Persons who were the holders of
Parent Voting Securities outstanding immediately prior to such Business
Combination; (B) no person (other than any employee benefit plan or trust
sponsored, maintained or created by the Surviving Corporation or the Surviving
Parent Corporation is or becomes the beneficial owner, directly or indirectly,
of thirty percent (30%) or more of the total voting power of the outstanding
voting securities of the Surviving Parent Corporation (or, if there is no
Surviving Parent Corporation, the Surviving Corporation); and (C) at least a
majority of the members of the board of directors of the Surviving Parent
Corporation (or, if there is no Surviving Parent Corporation, the Surviving
Corporation) are individuals who were Incumbent Directors of the Parent at the
time of the Parent Board's approval of the execution of the initial agreement
providing for such Business Combination (any Business Combination which
satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a "Non-Qualifying Transaction"); or





--------------------------------------------------------------------------------




(iv)
Consummation of the sale of all or substantially all of the assets of the Parent
or the Bank to an entity not owned or controlled (directly or indirectly) by the
Parent’s shareholders; or

(v)
Liquidation or dissolution of the Parent or the Bank.

•
“Code” means the Internal Revenue Code of 1986, as amended.



•
“Confidential Information” means any information, knowledge, or data of any
nature and in any form (including information that is electronically transmitted
or stored on any form of electronic storage media) relating to the past,
current, or prospective business or operations of the Bank and its Affiliates,
that at the time or times concerned is not generally known to persons engaged in
the financial services business (other than information known by such persons
through a violation of an obligation of confidentiality to the Bank or its
Affiliates), whether produced by the Bank and its Affiliates or any of their
consultants, agents, or independent contractors, or by the Executive, and
whether or not marked confidential, including without limitation information
relating to the Bank’s or its Affiliates’ actual or prospective products and
services, business plans, business acquisitions, Board, management or
operational policies and procedures, product or service or market research and
development ideas, methods or techniques, training methods and materials, and
other operational methods or techniques, quality assurance procedures or
standards, operating procedures, files, plans, specifications, proposals,
charts, graphs, support data, trade secrets, consultants’ reports, employment or
personnel data, marketing data, strategies or techniques, financial reports,
budgets, projections, cost analyses, price lists, formulae and analyses,
employee lists, customer records, customer lists, customer prospect lists,
proprietary computer software, and internal notes and memoranda relating to any
of the foregoing.



•
"Date of Termination" means (1) the effective date on which the Executive's
employment by the Bank terminates (including by reason of Disability), as
specified in a prior written notice by the Bank or the Executive (as the case
may be) to the other, subject, however, to compliance with applicable notice and
cure periods, or (2) if the Executive's employment by the Bank terminates by
reason of death, the date of death of the Executive.



•
"Disability" means the Executive's inability to perform the Executive's
then-existing duties with the Bank or its Affiliates on a full-time basis for at
least one hundred eighty (180) consecutive days as a result of the Executive's
incapacity due to physical or mental illness, as determined by a physician
chosen by mutual agreement of the Executive and the Bank. Termination of the
Executive’s employment by reason of his Disability after the occurrence of a
Change in Control shall be deemed to constitute a Qualifying Termination unless
the Bank has complied with Section 6.02.



•
“Exchange Act” means the Securities Exchange Act of 1934, as amended.



•
"Good Reason" means, without the Executive's express written consent, the
occurrence of any of the following events after a Change in Control:

(i)
(A) any change in the duties or responsibilities (including reporting
responsibilities) of the Executive that is inconsistent in any material and
adverse respect with the Executive's positions, duties, responsibilities or
status with the Bank or its Affiliates immediately prior to such Change in
Control, whether or not accompanied by a change in job or officer title, or (B)
a material and adverse change in the Executive's titles or offices with the Bank
or its Affiliates as existing immediately prior to such Change in Control;

(ii)
(A) a material reduction by the Bank in the Executive's rate of annual base
salary as in effect immediately prior to such Change in Control (or as such
annual base salary may be increased from time to time thereafter), or (B) the
failure by the Bank to pay the Executive an annual cash bonus (if any) in
respect of the year in which such Change in Control occurs;

(iii)
any requirement that the Executive be based at any office location that is more
than fifty (50) “driving” miles from the Executive's primary Bank office
location at the time of the Change in Control;

(iv)
the failure of the Bank or its Affiliates to continue in effect any material
employee benefit plan, compensation plan, welfare benefit plan or other material
fringe benefit plan in which the Executive is participating immediately prior to
such Change in Control or the taking of any action by the Bank or its Affiliates
which would materially and adversely affect the Executive's participation in or
reduce the Executive's benefits under any such plan, unless (A) the Executive is
permitted to participate in other plans providing the Executive with
substantially equivalent benefits





--------------------------------------------------------------------------------




in the aggregate or (B) the Executive’s benefits are reasonably commensurate
with those paid to other officers of the Surviving Corporation holding similar
job responsibilities and officer titles; or
(v)
the failure of the Parent or the Bank to obtain the written assumption (and, if
applicable, the guarantee) of this Agreement from any successor (and Surviving
Parent Corporation) as contemplated in Section 7.02;

provided, however, that any of the foregoing events or conditions shall be
deemed to constitute Good Reason only if (A) the Executive provides written
notice to the Bank of the event or condition alleged to constitute Good Reason
within ninety (90) days following the Executive's knowledge of such event or
condition constituting Good Reason, and (B) such event or condition shall remain
uncured for a period of thirty (30) days after such notice is given. The Parties
intend that a termination of the Executive’s employment for Good Reason shall
constitute an involuntary Separation from Service for purposes of Section 409A
and this provision shall be interpreted in a manner consistent with such
intention.
•
“Incentive Plan” means the Union Bank Short-Term Incentive Performance Plan, and
shall include any successor or comparable short-term incentive plan adopted by
the Bank, the Parent or any Surviving Corporation or Surviving Parent
Corporation, as the case may be.



•
“Incumbent Director” means (A) any individual who, on the date of this
Agreement, is a member of the Board of the Parent; (B) any individual becoming a
director of the Parent subsequent to the date of this Agreement, whose election
or nomination for election was approved by a vote of at least two-thirds (2/3)
of the Incumbent Directors then on the Parent Board (either by a specific vote
or by approval of the proxy statement of the Parent in which such person is
named as a nominee for director).



•
“Non-Qualifying Transaction” has the meaning specified in the definition of
“Change in Control.”



•
“Parent Voting Securities” means the capital stock of the Parent entitled to
vote in the election of directors.



•
“Person” means a natural person, company, limited partnership, general
partnership, limited liability company or partnership, joint venture,
association, trust, bank, trust company, land trust, business trust or other
organization, whether or not a legal entity, and a government or agency or
political subdivision thereof; provided, however, that for purposes of the
definitions of “Change in Control” and “Affiliate,” “Person” shall be as defined
in Section 3(a)(9) of the Exchange Act and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act.



•
"Protection Period" means the two (2) year period beginning with a Change in
Control and ending two (2) years following such Change in Control.



•
"Qualifying Termination" means a termination of the Executive's employment after
a Change in Control and during the Protection Period in a manner that
constitutes a Separation from Service under Section 409A, for any reason other
than (i) by the Bank (A) with Cause, or (B) on account of the Executive’s
Disability (subject to compliance with Section 6.02), or (ii) by the Executive
without Good Reason; or (iii) as a result of the death or Retirement of the
Executive.



Notwithstanding anything in this Agreement to the contrary, if (i) the
Executive’s employment is terminated prior to a Change in Control for reasons
that would have constituted a Qualifying Termination under the preceding
paragraph if they had occurred following a Change in Control, (ii) the Executive
reasonably demonstrates that such termination (or event constituting Good
Reason) was at the request of a third party who had indicated an intention or
taken steps reasonably calculated to effect a Change in Control, and (iii) a
Change in Control involving such third party (or a party competing with such
third party to effectuate a Change in Control) does occur within one hundred and
eighty (180) days thereafter, then (for purposes of this Agreement) the date
immediately prior to the date of such termination of employment (or event
constituting Good Reason) shall be treated as a Change in Control and the
Executive’s termination shall be treated as a Qualifying Termination for all
purposes of this Agreement.


•
"Retirement" means the voluntary termination of the Executive's employment with
the Bank and its Affiliates: (A) on or after the first of the month coincident
with or next following the Executive's attainment of age sixty-five (65), or (B)
on such later date as may be provided in a written agreement between the Bank
and the Executive.



•
“Revocation Period” means the period for revocation by the Executive of an
executed Waiver and Release following a Qualifying Termination, as provided in
Exhibit A hereto.





--------------------------------------------------------------------------------






•
“Section 409A” means Section 409A of the Code, and the regulations and other
guidance promulgated thereunder.



•
“Separation from Service” has the meaning set forth in Section 409A.



•
"Subsidiary" means any corporation or other entity in which the Parent or the
Bank: (A) has a direct or indirect ownership interest of fifty percent (50%) or
more of the total combined voting power of then-outstanding securities or equity
interests of such corporation or other entity entitled to vote generally in the
election of directors, or (B) has the right to receive fifty percent (50%) or
more of the distribution of profits or fifty percent (50%) of the assets upon
liquidation or dissolution.



•
“Surviving Corporation” and “Surviving Parent Corporation” have the meanings
specified in the definition of “Change in Control.”



Section 1.02. Employment with Affiliates. The Parties acknowledge that as of the
date hereof, the Executive is employed as a senior officer of the Bank. In the
event that during the term of this Agreement the Executive becomes employed
instead by the Parent or any other Affiliate, references in this Agreement to
the Executive’s employment with the Bank shall be deemed to apply to the
Executive’s employment with the Parent or other Affiliate, as the case may be,
and the Bank shall obtain the written assumption of its obligations hereunder
from the Parent or other Affiliate, as the case may be.


Section 1.03. No Offsets or Required Mitigation. The Bank’s obligation to make
the payments provided for in Article 3 of this Agreement and otherwise to
perform its obligations hereunder shall be absolute and unconditional and shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action that the Bank or any of its Affiliates may have against
the Executive or any third party. In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains other
employment.


ARTICLE 2
TERM OF AGREEMENT; NO EFFECT ON EMPLOYMENT STATUS


Section 2.01. Term of Agreement; Evergreen Renewal. This Agreement shall take
effect on the date hereof and shall continue in effect through December 31,
2014; provided, however, that commencing on January 1, 2015 and each January 1
thereafter (“Anniversary Date”), the term shall automatically be extended for
one (1) additional year unless, not later than one year prior to the Anniversary
Date, the Bank shall have given written notice of its decision not to extend the
term; and further provided, however, that if a Change in Control shall have
occurred during the term (including prior to expiration of any renewal term),
the term of this Agreement shall be automatically extended to expire on the last
day of the twenty-fourth (24th) month following the month in which such Change
in Control occurred, notwithstanding the prior giving of any notice of
non-renewal. Notwithstanding anything in this Agreement to the contrary, the
term of this Agreement shall terminate automatically if the Executive or the
Bank terminates the Executive's employment for any reason prior to a Change in
Control.


Section 2.02. “At Will” Employment. The Executive acknowledges that the
Executive is employed by the Bank as an "employee at will" and that nothing in
this Agreement shall be deemed to change the Executive's status as an employee
at will or to entitle the Executive to continued employment with the Bank or any
of its Affiliates. If the Executive's employment with the Bank and its
Affiliates terminates prior to a Change in Control (except as otherwise
expressly provided in the definition of “Qualifying Termination” set forth in
Section 1.01 above) or this Agreement is cancelled through nonrenewal pursuant
to Section 2.01, the Executive shall have no further rights under this
Agreement.


ARTICLE 3
BENEFITS UPON QUALIFYING TERMINATION OF EMPLOYMENT


Section 3.01. Change in Control Cash Payment. If, during the Protection Period,
the Executive's employment with the Bank terminates pursuant to a Qualifying
Termination, then the Bank shall pay to the Executive a lump sum cash amount
equal to the sum of (i) one hundred percent (100%) of the Executive's Base
Salary; plus (ii) one hundred percent (100%) of the Executive's Bonus Amount;
plus (iii) an amount equal to the employer contributions made by the Bank or its
Affiliates under the Bank’s 401(k) and profit sharing plan for the account of
the Executive with respect to the last completed plan year immediately prior to
the Change in Control, including any employer matching contributions, “safe
harbor” contributions and profit sharing contributions.


Section 3.02. Continued Health Insurance Coverage. If, during the Protection
Period, the Executive's employment with the Bank terminates pursuant to a
Qualifying Termination, for a period of twelve (12) months following the Date of
Termination, the Bank shall continue to provide to the Executive (and the
Executive's dependents, if applicable), at the Bank’s sole expense, the




--------------------------------------------------------------------------------




same level of medical insurance benefits upon substantially the same terms and
conditions (including contributions required by the Executive, if any, for such
benefits) as existed immediately prior to the Executive's Date of Termination
(or, if more favorable to the Executive, as such benefits and terms and
conditions existed immediately prior to the Change in Control); provided,
however, that if the Executive is not eligible to continue to participate in the
Bank or Parent plan providing such benefits, the Bank or Parent shall otherwise
pay for and provide equivalent medical insurance coverage. Notwithstanding the
foregoing, in the event the Executive becomes re-employed with another employer
and becomes eligible to receive medical insurance benefits from such employer
that are substantially equivalent to the benefits provided under this Section,
the medical insurance benefits described herein shall terminate.


Notwithstanding anything to the contrary herein, the foregoing provisions are
intended to provide a minimum standard for provision of health insurance
benefits for the Executive following a Qualifying Termination and, accordingly,
such provisions shall supplement, but shall not replace or supersede, any
additional or more generous health insurance benefits the Company or the Bank,
as the case may be, is otherwise required to provide under any other contract,
plan or arrangement, or under applicable law.


Section 3.03. Outplacement Services. In addition to the other benefits provided
to the Executive upon a Qualifying Termination, during the ninety (90) day
period following expiration of the Revocation Period, the Bank will provide to
the Executive appropriate outplacement services from a service provider mutually
agreed upon by the Bank and the Executive; provided, however, that the Bank’s
obligation under this Section shall be limited to the expenditure of $5,000 for
such outplacement services.


Section 3.04. Equity-Based Compensation and Other Compensation and Benefits. Any
equity-based awards (whether to be settled in cash or stock) held by the
Executive under any equity-based plan of the Parent, including any outstanding
awards under the Company’s 2008 Incentive Stock Option Plan, 2014 Equity
Incentive Plan, or any successor equity-based plans, will be governed by the
provisions of the respective plan.


Section 3.05. Withholding Taxes. The Bank shall withhold from all payments due
to the Executive hereunder all taxes which, by applicable federal, state, local
or other law, the Bank is required to withhold therefrom.


Section 3.06 Reduction of Benefits in Certain Cases. Notwithstanding any
contrary provision set forth in this Agreement, the Bank's payments to the
Executive hereunder shall be reduced to the extent required under Article 4 of
this Agreement.


Section 3.07. Payment to Beneficiaries. If the Executive dies after the
occurrence of a Qualifying Termination, but prior to the payment of all of the
severance payments required by this Article, then all remaining severance
payments will be paid to the beneficiary designated in writing by the Executive
at the same time, and in the same amount, as would have been payable to the
Executive. The designation of a beneficiary for purposes of this Article 3 will
be revocable during the lifetime of the Executive. If the Executive does not
designate a beneficiary under this Agreement, the beneficiary will be deemed to
be the same person that the Executive designated with respect to the Executive’s
group life insurance program maintained by the Bank or its Affiliates.


Section 3.08.    Waiver and Release; Timing of Payment. Notwithstanding anything
in this Agreement to the contrary, as a condition to receiving any payments or
benefits under Sections 3.01, 3.02 and 3.03 of this Agreement by reason of a
Qualifying Termination, (i) the Executive (or in the case of the Executive’s
death after a Qualifying Termination, the executor of the Executive’s estate)
must execute a Waiver and Release of claims, in the form set forth on Exhibit A
attached hereto, and (ii) such waiver and release must be delivered to the Bank
no later than forty-five (45) days after the date of the Qualifying Termination,
and (iii) such waiver and release must not have been revoked by the Executive
within the Revocation Period. Subject to compliance with the foregoing
requirements and (if applicable) to delay if required under the last two
sentences of Section 4.02, the Bank shall make the cash payment to the Executive
hereunder on the sixtieth (60th) day (and no earlier or later) following the
Executive’s Date of Termination.


Section 3.09.    Right to Other Compensation and Benefits not Affected. The
Change in Control payment and benefits provided under Sections 3.01, 3.02 and
3.03 are in addition to, and not in lieu of, any other compensation, benefits
and expense reimbursement to which the Executive may otherwise be entitled as a
result of his or her Separation from Service to the extent not theretofore paid
or deferred through the Date of Termination, including, without limitation, (i)
any base salary and bonuses which have been earned and are payable; (ii) the
dollar value of any accrued, unused vacation time; (iii) any vested benefits
under the terms of any annual incentive, retirement, pension, deferred
compensation, supplemental retirement or savings, 401(k), profit sharing or
other employee benefit plan of the Bank or any Affiliate; and (iv) reimbursement
for the Executive’s reasonable business expenses incurred prior to the
Executive’s Separation from Service, in accordance with the Bank’s ordinary
reimbursement policies.






--------------------------------------------------------------------------------




ARTICLE 4
LIMITATIONS ON PAYMENT OF BENEFITS


Section 4.01. No Excess Parachute Payments.
(i)
Notwithstanding anything to the contrary in this Agreement, if the Tax
Consultant (as defined below) determines that any Payment (as defined below) to
the Executive would be subject to the Excise Tax (as defined below), the Tax
Consultant shall determine the Reduced Amount. For purposes of the Tax
Consultant’s calculation, the value of a Payment shall mean the economic present
value of a Payment as of the date of the Change in Control (or such other date
as required pursuant to Section 280G of the Code), as determined by the Tax
Consultant pursuant to Section 280G using the discount rate required by Section
280G(d)(4).

(ii)
The Tax Consultant shall provide to the Bank and the Executive a copy of its
calculation. All determinations made by the Tax Consultant under this Section
4.01 shall be binding upon the Bank and the Executive and shall be made within
thirty (30) days after a termination of the Executive's employment. All fees and
expenses of the Tax Consultant pursuant to this Section 4.01 shall be borne
solely by the Bank.

(iii)
For purposes of this Section 4.01, the following definitions shall apply:

(A)
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(B)
“Payment” shall mean any payment or distribution by the Bank in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive that is contingent on a Change in Control, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise.

(C)
“Reduced Amount” shall mean the greatest amount of Payments that can be paid to
the Executive that would not result in the imposition of the Excise Tax upon the
Executive.

(D)
“Tax Consultant” shall mean an independent accounting firm or independent tax
counsel designated by the Bank and reasonably acceptable to the Executive.

Section 4.02. 409A Compliance.
(i)
The payments and benefits provided under this Agreement are designed to comply
with one or more of the exceptions to Section 409A. To the extent that such
payments do not comply with one or more of the exceptions to Section 409A, the
Bank may, in its sole and absolute discretion, reduce or delay payments
hereunder or make other such modifications with respect to the pay and benefits
hereunder as it reasonably deems necessary to comply with one or more of the
exceptions to Section 409A. Notwithstanding the terms of this Agreement, if the
Executive is a “specified employee” under Section 409A, only amounts exempt from
Section 409A as a “short term deferral” or under the “separation pay” exception,
as both terms are defined under the regulations under Section 409A, will be paid
within the time specified in Section 3.08. Any amounts payable to a “specified
employee” and not eligible for an exemption from Section 409A as a short-term
deferral or separation pay will be paid not earlier than six months after the
Executive’s Separation from Service. Any amount delayed in accordance with the
previous sentence will be paid in a lump sum in the seventh month following a
separation from service or, if earlier, upon the Executive’s death.

(ii)
All in-kind benefits provided and expenses eligible for reimbursement under this
Agreement shall be provided by the Bank or incurred by the Executive during the
time periods set forth in this Agreement. All reimbursements shall be paid as
soon as administratively practicable, but in no event shall any reimbursement be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred. The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

(iii)
To the extent that any payment or benefit described in this Agreement
constitutes non-qualified deferred compensation under Section 409A, and to the
extent that such payment or benefit is payable upon the Executive’s termination
of employment, then such payments or benefits shall be payable only upon the
Executive’s separation





--------------------------------------------------------------------------------




from service. The determination of whether and when a separation from service
has occurred shall be made in accordance with the presumptions set forth in
Treasury Regulation Section 1.409A-1(h).
Section 4.03. Certain Regulatory Prohibitions. If the Bank or any of its
Affiliates is in default (as defined in Section 3(x)(1) of the Federal Deposit
Insurance Act or equivalent provisions relating to a regulator with supervisory
authority over any of the Affiliates), all obligations under this Agreement will
terminate as of the date of default, but this Article 8 will not affect any
vested rights of the Parties. Notwithstanding any other provision of the
Agreement, neither the Bank nor any of its Affiliates will have any obligation
to make any payments to the Executive if such payments would be prohibited by
applicable federal or state law, including without limitation Part 359 of the
regulations of the Federal Deposit Insurance Corporation (12 CFR § 359 et seq.)
or any successor provision.


ARTICLE 5
CERTAIN COVENANTS OF THE EXECUTIVE


Section 5.01. Non-Disparagement. Following a Qualifying Termination and subject
to satisfaction of the Bank’s payment obligations under Article 3 of this
Agreement, the Executive will not, in writing or orally, or through conduct,
disparage, deprecate, discredit or vilify the Bank or any of its Affiliates, or
the services, products, customers, or employees of the Bank or any of its
Affiliates. These prohibitions include, without limitation, any such statements
made through use of social media sites, such as Facebook or Twitter, or through
postings on internet websites or chat rooms.


Section 5.02. Non-Disclosure of Confidential Information. Following a Qualifying
Termination and subject to satisfaction of the Bank’s payment obligations under
Article 3 of this Agreement, for a period of two years after the Date of
Termination, the Executive agrees (i) not to communicate, divulge or make
available to any Person (other than the Bank or its Affiliates) any such
Confidential Information, except upon the prior written authorization of the
Bank or as may be required by law or legal process; and (ii) to deliver promptly
to the Bank any Confidential Information in the Executive’s possession,
including any duplicates thereof and any notes or other records the Executive
has prepared with respect thereto. In the event that the provisions of any
applicable law or the order of any court would require the Executive to disclose
or otherwise make available any Confidential Information, the Executive will
give the Bank prompt prior written notice of such required disclosure and an
opportunity to contest the requirement of such disclosure or apply for a
protective order with respect to such Confidential Information by appropriate
proceedings.


Section 5.03.    Non-Competition and Non-Solicitation Obligations. Following a
Qualifying Termination and subject to satisfaction of the Bank’s payment
obligations under Article 3 of this Agreement, for a period of one (1) year
following the Executive’s Date of Termination, the Executive will not, directly
or indirectly,
(i)
accept employment from, or act as a consultant or advisor to, any other
financial institution, lender, trust company or other financial service provider
entity (a “Competitor”) at any business office of such Competitor (including
without limitation any bank branch, loan production office, trust office or
operations center), located within a fifty (50) “air” mile radius from
Morrisville, Vermont; or

(ii)
suggest to or advise any customer of the Bank to withdraw, curtail, or cancel
his or her or its business with the Bank; or

(iii)
call on, cause, suggest, or induce others to call on, any customer of the Bank
or otherwise solicit their business; or

(iv)
solicit, entice, hire, or attempt to hire or employ any employee of the Bank or
the Parent.

During the one year period following the Executive’s Date of Termination, the
Executive shall inform any prospective employer that the Executive is bound by
the restrictions in this Section 5.03.


Section 5.04.    Acknowledgment and Intent of the Parties. The parties hereto
acknowledge that they have carefully considered the nature and scope of this
Agreement. The activities, period and area covered by Section 5.03 are expressly
acknowledged and agreed to be fair, reasonable and necessary. To the extent that
any covenant contained in Section 5.03 is held to be invalid, illegal or
unenforceable because of the extent of activities, duration of such covenant,
the geographic area covered thereby, or otherwise, the parties agree that the
court making such determination shall reform such covenant to include as much of
its nature and scope as will render it enforceable and, in its reduced form,
said covenant shall be valid, legal and enforceable to the fullest extent of the
law. The parties further acknowledge that any Surviving Corporation or Surviving
Parent Corporation shall have the benefit




--------------------------------------------------------------------------------




of, and be entitled to enforce, the covenants of the Executive contained in this
Article 5 to the same extent as the Bank and its Affiliates.


ARTICLE 6
TERMINATION PROCEDURES


Section 6.01. Notice of Termination. On or after the occurrence of a Change in
Control, any purported termination of the Executive’s employment (other than by
reason of death or Retirement) shall be communicated by written Notice of
Termination from one Party to the other Party in accordance with Section 8.01 of
this Agreement. For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice that indicates the specific termination provision in this
Agreement relied upon, and, if applicable, the Notice shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
Further, (i) a Notice of Termination by either Party to the other shall describe
any applicable cure period and the conduct or event that would constitute a
satisfactory cure; and (ii) a Notice of Termination by the Bank for Cause shall
include a copy of a resolution duly adopted by the affirmative vote of not less
than a majority of the entire membership of the Board at a meeting of the Board
that was called and held for the purpose of considering the termination (after
reasonable notice to the Executive and an opportunity for the Executive,
together with his counsel, to be heard by the members of the Board), finding
that, in the informed, reasonable, good faith judgment of the Board, the
Executive was guilty of conduct set forth in the definition of Cause in Section
1.01 and specifying in reasonable detail the facts supporting such
determination.


In addition to the foregoing, in connection with any termination of the
Executive’s Employment following a Change in Control, the Bank shall comply with
its ordinary and customary procedures then in effect for employee discipline and
termination to the extent then applicable to the Executive, including any
applicable provisions for progressive discipline, notice of performance
deficiencies and notice and cure periods.


Section 6.02. Notice of Termination Due to Disability. A Disability shall be
deemed the reason for the termination by the Bank of the Executive’s employment
(and therefore not a Qualifying Termination) following a Change in Control or
within 180 days prior to a Change in Control, as the case may be, only if the
Bank shall have given the Executive a Notice of Termination for Disability, and,
within thirty (30) business days after the Notice of Termination is given, the
Executive shall not have returned to the full-time performance of the
Executive’s duties.


ARTICLE 7
SUCCESSORS; BINDING AGREEMENTS
Section 7.01. Successors Bound. This Agreement shall not be terminated by any
Business Combination. In the event of any Business Combination, the provisions
of this Agreement shall be binding upon the Surviving Corporation, and such
Surviving Corporation shall be treated as the Bank and its Affiliates hereunder.
 
Section 7.02. Written Assumption of Successor. The Bank agrees that, in
connection with any Business Combination, the Bank or the Parent will cause any
successor entity to the Bank or the Parent unconditionally to assume (and, for
any Surviving Parent Corporation in such Business Combination, to guarantee), by
written instrument delivered to the Executive (or if the Executive dies after a
Qualifying Termination, the Executive's beneficiaries or estate), all of the
obligations of the Bank hereunder. Failure of the Bank to obtain such assumption
or guarantee prior to the effectiveness of any such Business Combination that
constitutes a Change in Control shall be a breach of this Agreement and shall
constitute Good Reason hereunder and, further, shall entitle the Executive to
payment of compensation from the Bank in the same amount and on the same terms
as the Executive would be entitled to receive hereunder as if the Executive's
employment had been terminated following a Change in Control by reason of a
Qualifying Termination. For purposes of implementing this Section 7.02, the date
on which any such Business Combination becomes effective shall be deemed the
date Good Reason occurs and shall be the Date of Termination, if so requested by
the Executive, subject, however, to prior notice and expiration of any cure
period required hereunder in connection with a termination for Good Reason.


Section 7.03. Binding Effect; Rights of Executive’s Successors. This Agreement
shall inure to the benefit of and be enforceable by the Executive's personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive dies while any amounts
would be payable to the Executive hereunder if the Executive had continued to
live, all such amounts (unless otherwise provided herein) shall be paid in
accordance with the terms of this Agreement to such person or persons appointed
in writing by the Executive to receive such amounts or, if no person is so
appointed, to the Executive's estate.






--------------------------------------------------------------------------------




ARTICLE 8
MISCELLANEOUS


Section 8.01. Notices.


(i)
All notices, requests, demands, waivers, instructions or other communications
required or permitted under this Agreement shall be in writing and will be
deemed to have been duly given only if mailed or hand delivered to a party at
the following address:

If to Bank:
Union Bank
PO Box 667
Morrisville, VT 05661
Attn: Chairman of Board


If to Executive, to the address on file from time to time with the Human
Resources Office of the Bank or the Surviving Corporation, as the case may be,


or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so hand
delivered or, if mailed, upon the earlier of written confirmation of receipt, or
three (3) days after deposit in the U.S. Mail, postage prepaid.


(ii)
A written notice of the Executive's termination of employment by the Bank for
Cause or due to Disability or by the Executive for Good Reason, as the case may
be, to the other Party shall comply with Article 6 hereof.



Section 8.02. Severability. Any term or provision of this Agreement that is
found by a court of competent jurisdiction to be invalid or unenforceable shall
not affect the validity or enforceability of the remaining terms and provisions
hereof. Any invalid or unenforceable provision shall be modified to the extent
necessary to allow for enforceability and to give effect to the original intent
of the parties to the extent possible.


Section 8.03. Complete Agreement. This Agreement and any documents expressly
referred to herein embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.


Section 8.04. Reimbursement of Executive’s Enforcement Expenses. If any contest
or dispute shall arise under this Agreement involving the alleged failure or
refusal of the Bank or any of its Affiliates to perform fully in accordance with
the terms hereof, the Bank shall reimburse the Executive for all reasonable
legal fees and expenses, if any, incurred by the Executive with respect to such
contest or dispute, together with interest in an amount equal to the Wall Street
Journal prime rate from time to time in effect (but in no event higher than the
legal rate permissible under applicable law), such interest to accrue from the
date the Bank becomes obligated to pay such fees and expenses through the date
of payment thereof; provided, however, that this Section 8.04 shall apply only
if (and to the extent that) the Bank is held to have breached or violated its
duties and obligations hereunder to the Executive.


Section 8.05.    Source of Payments. All payments provided under this Agreement
shall be paid in cash from the general funds of the Bank, and no special or
separate fund shall be established, and no other segregation of assets made, to
assure payment. To the extent that the Executive or any beneficiary of the
Executive acquires a right to receive payments from the Bank hereunder, such
right shall be that of an unsecured creditor of the Bank.


Section 8.06. Survival. Articles 3 and 5 and Article 7 (to the extent that
payments or benefits are owed as a result of a Qualifying Termination that
occurs during the Protection Period) and Section 8.04 shall survive the
termination of this Agreement.


Section 8.07. Governing Law; Venue. The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Vermont without regard to the
principle of conflicts of laws. The Parties hereby agree that exclusive venue
for all litigation arising hereunder lies solely with the state courts of
Vermont and each Party hereby submits and agrees to the personal jurisdiction of
such Vermont state courts.


Section 8.08. Counterparts; Delivery by Fax or Email. This Agreement may be
executed in counterparts, each of which shall be deemed to be an original and
all of which together shall constitute one and the same instrument. Any executed
counterpart may




--------------------------------------------------------------------------------




be delivered by fax or by email and such counterpart delivered by fax or by
attachment to email shall be deemed an original. No Party shall raise the use of
a fax machine or email to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a fax
machine or email as a defense to the formation or enforceability of a contract
and each such Party forever waives any such defense.


Section 8.09. Amendment; Waiver. No provision of this Agreement may be modified
or waived unless such modification or waiver is agreed to in writing and signed
by the Executive and by a duly authorized officer of the Bank. No waiver by
either Party (at any time) of any breach by the other Party of, or compliance
with, any condition or provision of this Agreement to be performed by such other
Party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. Except as otherwise expressly
set forth in this Agreement, the failure by the Executive or the Bank to insist
upon strict compliance with any provision of this Agreement or to assert any
right the Executive or the Bank may have hereunder shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.


IN WITNESS WHEREOF, the Bank has caused this Change in Control Agreement to be
executed by a duly authorized officer of the Bank and the Executive has executed
this Agreement, intending it to be legally effective between them, as of the 2nd
day of June, 2014.
 
UNION BANK
 
 
By:
 
 
 
 
Name: Kenneth D. Gibbons
Title: Chairman of the Board
 

 
EXECUTIVE
 
 
 
 
 
Signature
 
 
Name: Jeffrey G. Coslett
 



ATTACHMENT: EXHIBIT A - WAIVER AND RELEASE
Executive acknowledges receipt of the form of Waiver and Release attached hereto
as Exhibit A:
_________
(initial)




--------------------------------------------------------------------------------




EXHIBIT A
WAIVER AND RELEASE


THIS WAIVER AND RELEASE (this “Waiver and Release”) is executed and delivered by
_________________________________ (the “Executive”) pursuant to Section 3.08 of
a Change in Control Agreement dated ____, 20__ between the Executive and Union
Bank (the “Bank”) (the “CIC Agreement”);


Section 1. Termination of Employment; Effective Date of Release. The Executive
acknowledges that the Executive's employment has been or will be terminated on
________, 20__ in accordance with the CIC Agreement and that the Executive is
required to timely execute and deliver this Waiver and Release in order to
receive the payment of certain severance benefits under the CIC Agreement
following a Qualifying Termination of employment (as defined in the CIC
Agreement). Subject to Section 6 of this Waiver and Release, this Waiver and
Release is effective on the date of execution shown on the signature page and
will continue in effect thereafter.


Section 2. Released Parties; Release and Waiver of Claims, Actions, Etc. In
consideration of the payments to be made and the benefits to be received by the
Executive pursuant to Sections 3.01, 3.02 and 3.03 of the CIC Agreement (the
“Severance Benefits”) which the Executive acknowledges includes payments and
benefits in addition to payments and benefits the Executive otherwise would be
entitled to receive, the Executive, on behalf of himself/herself, his/her heirs,
representatives, agents and assigns hereby COVENANTS AND AGREES NOT TO SUE OR
OTHERWISE VOLUNTARILY PARTICIPATE IN ANY LAWSUIT AGAINST, FULLY RELEASES,
INDEMNIFIES, HOLDS HARMLESS and OTHERWISE FOREVER DISCHARGES


(i)
the Bank,



(ii)
any companies controlled by, controlling or under common control with the Bank,
and any predecessors, successors or assigns to the foregoing (together with the
Bank, the “Union Affiliates”)



(iii)
the Union Affiliates' compensation, benefit, incentive (including, but not
limited to, individual incentive, annual incentive, long-term incentive and
annual bonus), pension, welfare, equity compensation and other plans and
arrangements, and any predecessor or successor to any such plans and
arrangements (including the sponsors, administrators, fiduciaries and advisors
of any such plan and/or arrangements), and



(iv)
any of the Union Affiliates' current or former officers, directors, agents,
executives, employees, attorneys, insurers, shareholders, predecessors,
successors or assigns (the parties referred to in the foregoing clauses (i)
through (iv) are referred to herein collectively as the “Released Parties”)



from any and all actions, charges, claims, demands, damages or liabilities of
any kind or character whatsoever, whether known or unknown, which the Executive
now has or may have had, directly or indirectly based on or arising out of the
Executive's employment relationship with the Union Affiliates or the termination
of that employment relationship, through the date of execution of this Waiver
and Release, whether arising under statute or common law, including the laws
governing torts and contracts.


Section 3. Specific Laws and Categories of Claims Waived and Released. Without
limiting the generality of the scope of the waiver and release contained in
Section 2 above, but subject to Section 4 below, (i) the Executive understands
and agrees that in the event the Executive files a charge or complaint with the
federal Equal Employment Opportunity Commission, or any similar state agency,
the federal Occupational Safety and Health Administration, or any similar state
agency or the federal Department of Labor or any state department of labor, the
Executive shall not be entitled to any monetary relief, reinstatement,
remuneration, damages, back pay, front pay, or compensation whatsoever from the
Union Affiliates as a result of such charge or complaint; and (ii) the Executive
understands and agrees that by executing and delivering this Waiver and Release
he is waiving and releasing any and all actions and causes of action, suits,
debts, claims, complaints and demands of any kind whatsoever, in law or in
equity, relating directly or indirectly to Executive employment with the Union
Affiliates or the termination of that employment, including, but not limited to,
the following:
    
(a)
(A) Any claims relating to the Executive's hiring, employment or termination;
(B) any claims relating to any alleged discrimination, harassment or retaliation
on any basis; (C) any claims arising from any legal restrictions on an
employer's right to separate its employees; (D) any claims for compensation and
benefits; (E) any claim on account of, arising out of or in any way connected
with the alleged termination of the Executive's employment without “cause” or
for “good reason”; (F) any claim on account of, arising out of or in any way
connected with any medical, dental, life insurance or other welfare benefit plan
or any pension or equity compensation plan; (G) any claim of





--------------------------------------------------------------------------------




breach of employee handbooks, manuals or other policies; and (H) any claim of
wrongful or constructive discharge; and


(b)
Those arising under any law relating to sex, age, race, color, religion,
handicap or disability, harassment, veteran status, sexual orientation,
retaliation, or national origin discrimination including, without limitation,
any rights or claims arising under Title VII of the Civil Rights Act of 1866 and
1964, as amended, 42 U.S.C.§§ 1981 and 2000(e),et seq.; the Civil Rights Act of
1991; the Age Discrimination in Employment Act of 1967 (the “ADEA”), as amended,
29 U.S.C. §§ 621, et seq., as amended by the Older Workers Benefit Protection
Act (the “OWBPA”); the Employee Retirement Income Security Act of 1974; the
Family and Medical Leave Act, 29 U.S.C. §§ 2601 et seq.; the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C. §§12,101, et seq.; Sections 806
and 1107 of the Sarbanes-Oxley Act of 2002; the Fair Labor Standards Act of
1938, 29 U.S.C. §§ 201, et seq.; the National Labor Relations Act, 29 U.S.C.
§§151, et seq.; the Occupational Safety and Health Act, 29 U.S.C. §§ 651, et
seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101,
et seq.; and any similar state or local laws, as any such federal or state or
local laws may be amended from time to time; and



(c)
Any claim for reinstatement, compensatory damages, back pay, front pay,
interest, punitive damages, special damages, legal and/or attorneys' fees,
expenses and litigation costs including expert fees.



Section 4. Limited Matters Excluded from Waiver and Release. Notwithstanding
anything herein to the contrary, excluded from this Waiver and Release are the
following: (i) the Executive's rights of indemnification and directors and
officers liability insurance coverage, if any, to which the Executive was
entitled immediately prior to the date of the Executive’s termination of
employment with the Union Affiliates, in connection with his/her service as an
officer or director of any of the Union Affiliates; (ii) the Executive's rights
under Articles 3 and 7 of the CIC Agreement which are intended to survive
termination of employment; (iii) the Executive’s right under the ADEA to
challenge the validity of this Waiver and Release in a court of law; (iv) any
claims arising after the Executive signs this Waiver and Release; and (v) any
other claims that cannot be waived by law.


Section 5. OWBPA Compliance. The Executive acknowledges that this Waiver and
Release is intended to comply fully with the requirements of the Older Workers
Benefit Protection Act (29 U.S.C. § 626) and any similar federal or state law
governing the release of claims. Accordingly, the Executive hereby acknowledges,
represents and agrees that:


(i)
The Bank has advised the Executive to consult with his/her own attorney
regarding the execution of this Waiver and Release and the Executive has read
and fully understands all of the provisions of this Waiver and Release.



(ii)
The Executive has at least forty-five (45) days in which to review and consider
this Waiver and Release.



(iii)
The Executive waives any right to assert any claim or demand for reemployment
with the Union Affiliates.



(iv)
(If applicable) The Executive acknowledges receipt of the attached OWBPA Notice
containing the titles and ages of employees who are eligible and ineligible for
this program in the Executive's decisional unit.



(v)
The Executive is voluntarily signing this Waiver and Release.



Section 6. Seven Day Revocation Period. Executive has a period of seven (7)
calendar days following the execution and delivery to the Bank of this Waiver
and Release (the “Revocation Period”) during which Executive may revoke this
Waiver and Release by delivering timely notice of revocation to the Bank. To be
effective, any such revocation must be in writing, signed by the Executive and
received by the Bank prior to 5:00 p.m. (Eastern) on the last day of the
Revocation Period at the following address:


Union Bank
PO Box 667
Morrisville, VT 05661
Attn: Chairman of the Board


; provided, however, that if the seventh day is not a business day, the
Revocation Period shall extend to 5:00 p.m. (Eastern) on the next business day.


Once the Revocation Period has expired, this Waiver and Release shall become
effective and irrevocable. The Executive understands that if he/she revokes this
Waiver and Release during the seven day revocation period, it will be null and
void in its entirety, and Executive shall not be entitled to any payment under
the CIC Agreement.
    




--------------------------------------------------------------------------------




Section 7. Enforcement Rights and Remedies of the Union Affiliates.
In the event that the Executive breaches or threatens to breach any provision of
this Waiver and Release, he/she agrees that the Union Affiliates shall be
entitled to seek any and all equitable and legal relief provided by law,
specifically including immediate and permanent injunctive relief. The Executive
hereby waives any claim that any of the Union Affiliates has an adequate remedy
at law. In addition, and to the extent not prohibited by law, the Executive
agrees that the Union Affiliates shall be entitled to an award of all costs and
attorneys' fees incurred by the Union Affiliates in any successful effort to
enforce the terms of this Waiver and Release. The Executive agrees that the
foregoing relief shall not be construed to limit or otherwise restrict the Union
Affiliates’ ability to pursue any other remedy provided by law, including the
recovery of any actual, compensatory or punitive damages. Moreover, if the
Executive pursues any claims against the Union Affiliates subject to the
foregoing Waiver and Release, Executive agrees to immediately reimburse the
Union Affiliates for the value of all Severance Benefits received to the fullest
extent permitted by law.


Section 8. No Admission of Liability or Wrongdoing.
The Executive acknowledges that this Waiver and Release is entered into solely
for the purpose of ending his employment relationship with the Union Affiliates
on an amicable basis and shall not be construed as an admission of liability or
wrongdoing by the Executive or the Bank or other Union Affiliate.


Section 9. Binding Effect. Each of the promises and obligations contained in
this Waiver and Release shall be binding upon and shall inure to the benefit of
the heirs, executors, administrators, assigns and successors in interest of the
Executive. The benefits of this Waiver and Release shall inure to the Union
Affiliates and the other Released Parties and to their respective heirs,
executors, administrators, assigns and successors in interest. Further, the
Executive acknowledges that each of the Union Affiliates and other Released
Parties is an intended beneficiary of this Waiver and Release.


Section 10. Provisions Severable.
The Executive agrees that each and every paragraph, sentence, clause, term and
provision of this Waiver and Release is severable and that, if any portion of
this Waiver and Release should be deemed not enforceable for any reason, such
portion shall be stricken and the remaining portion or portions thereof should
continue to be enforced to the fullest extent permitted by applicable law.


Section 11. Governing Law. This Waiver and Release shall be interpreted,
enforced and governed under the laws of the State of Vermont, without regard to
any applicable state's choice of law provisions.


Section 12. No Reliance. The Executive represents and acknowledges that in
signing this Waiver and Release he does not rely, and has not relied, upon any
representation or statement made by the Union Affiliates or by any of the Union
Affiliates’ employees, officers, agents, shareholders, directors or attorneys
with regard to the subject matter, basis or effect of this Waiver and Release
other than those specifically contained herein.


BY SIGNING BELOW, I ACKNOWLEDGE THAT
•
I HAVE READ THIS WAIVER AND RELEASE CAREFULLY;

•
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY CONCERNING THIS DOCUMENT AND ITS
LEGAL CONSEQUENCES; AND

•
I UNDERSTAND THAT THIS WAIVER AND RELEASE INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS AGAINST EACH OF THE RELEASED PARTIES EXCEPT AS
EXPRESSLY EXCLUDED IN SECTION 4 ABOVE.



IN WITNESS WHEREOF, the Executive has signed this Waiver and Release and hereby
acknowledges his/her intent to be bound by its terms and conditions, on this __
day of _________, 20 __.


EXECUTIVE
 
 
 
Signature
 
Print Name:
 
Date:
 



